Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 09, 2015

The Court of Appeals hereby passes the following order:

A16D0008. ELEANOR ORA WELSKI v. MARQUIS OF NORTH DRUID
    HILLS.

      Eleanor Ora Welski filed this application for discretionary appeal seeking
review of an order entered by the Magistrate Court of DeKalb County in this
dispossessory action. “The only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225)
(1991). This Court may only review magistrate court matters that already have been
reviewed by the state or superior court.1 See id.; Westwind Corp. v. Washington
Federal Savings & Loan Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby TRANSFERRED
to the Superior Court of DeKalb County for disposition.




      1
         According to the respondent, Welski filed a notice of appeal in superior
court, but her appeal was dismissed for failure to pay costs. However, Welski has not
provided any superior court order in her application materials from which we can
assume jurisdiction.
Court of Appeals of the State of Georgia
                                     09/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.